14‐4484 
        Opal Financial Group, Inc. v. Opalesque, Ltd. and Matthias Knab 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
               At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 21st day of December, two thousand 
        fifteen. 
                                          
        PRESENT:  ROBERT D. SACK,  
                      RICHARD C. WESLEY, 
                      DEBRA ANN LIVINGSTON, 
                                  Circuit Judges. 
        ______________________ 
         
        OPAL FINANCIAL GROUP, INC.,  
         
                                  Plaintiff‐Counter‐Defendant‐Appellant, 
         
                      ‐v.‐                                  14‐4484 
         
        OPALESQUE, LTD. AND MATTHIAS 
        KNAB, 
         
                                  Defendants‐Counter‐Claimants‐Appellees.            
        ______________________  
         
         


                                                             1
   
  FOR PLAINTIFF‐COUNTER‐DEFENDANT‐APPELLANT:   
   
                                             MICHAEL CULVER, Millen, White, 
                                             Zelano & Branigan, P.C., Arlington, 
                                             VA. 
   
  FOR DEFENDANTS‐COUNTER‐CLAIMANTS‐APPELLEES:                            
 
                                             ERIC VAUGHN‐FLAM, Vaughn‐
                                             Flam & Associates, Westport, CT. 
         
        Appeal from the United States District Court for the District of Connecticut 
  (Charles S. Haight, Jr., Judge). 
   
        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the District Court is 

AFFIRMED.  

       Opal Financial Group, Inc. (“OFG”) appeals from a judgment entered after 

a three‐day bench trial on an action brought for trademark infringement in 

violation of the Lanham Act, 15 U.S.C. § 1051, et seq., and unfair competition 

under Connecticut common law.  Before the District Court, OFG sought 

injunctive and monetary relief from Opalesque, Ltd. (“Opalesque”) and Matthias 

Knab (“Knab”), who denied any liability to the Plaintiff and asserted a 

counterclaim under the Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. 

§ 42‐110b, et seq. 



                                          2
      OFG brought its trademark infringement claim pursuant to the Lanham 

Trademark Act, whose principal provisions are found in § 32(1), 15 U.S.C. 

§ 1114(1), and § 43(a), 15 U.S.C. § 1125(a).   In our Circuit, a claim of trademark 

infringement “is analyzed under the familiar two‐prong test,” which “looks first 

to whether the plaintiff’s mark is entitled to protection, and second to whether 

defendant’s use of the mark is likely to cause consumers confusion as to the 

origin or sponsorship of the defendant’s goods.”  Virgin Enters. Ltd. v. Nawab, 335 

F.3d 141, 146 (2d Cir. 2003) (citations omitted). 

      “[T]he crucial issue in an action for trademark infringement or unfair 

competition is whether there is any likelihood that an appreciable number of 

ordinarily prudent purchasers are likely to be misled, or indeed simply confused, 

as to the source of the goods in question.”  Mushroom Makers, Inc. v. R. G. Barry 

Corp., 580 F.2d 44, 47 (2d Cir. 1978) (per curiam), cert. denied, 439 U.S. 1116 (1979).  

In evaluating whether a trademark owner claiming infringement has satisfied its 

burden of showing a likelihood of consumer confusion, courts in this Circuit 

routinely apply the non‐exclusive multi‐factor analysis developed by Judge 

Friendly in Polaroid Corp. v. Polarad Electronics Corp., 287 F.2d 492 (2d Cir. 1961).  

See Arrow Fastener Co., Inc. v. Stanley Works, 59 F.3d 384, 391 (2d Cir. 1995).  These 




                                           3
factors include the following: (1) the strength of the mark, (2) the similarity of the 

two marks, (3) the proximity of the products, (4) actual confusion, (5) the 

likelihood of plaintiff’s bridging the gap, (6) defendant’s good faith in adopting 

its mark, (7) the quality of defendant’s products, and (8) the sophistication of the 

consumers.  See, e.g., Louis Vuitton Malletier v. Dooney & Bourke, Inc., 454 F.3d 108, 

116 (2d Cir. 2006) (listing the Polaroid factors).1 

       OFG first argues that the District Court erred in its treatment of OFGʹs 

admission within its summary judgment papers that it had never offered 

professional continuing education credits in connection with its conferences.  The 

District Court deemed that admission binding at trial, notwithstanding 

conflicting testimony from OFGʹs CEO.  In OFGʹs view, that was erroneous 

under Federal Rule of Civil Procedure 56(g).  We need not and do not decide this 

issue because any such error would have been harmless.  Insofar as OFG argues 

that the District Court’s alleged error as to the availability of professional credit 
1       “In the trademark context, we review the district court’s determinations as to 
each separate factor in Polaroid’s multifactor test for clear error, while the court’s 
ultimate balancing of those factors is a matter of law subject to de novo review.”  
Starbucks Corp. v. Wolfe’s Borough Coffee, Inc., 588 F.3d 97, 105 (2d Cir. 2009) (citations 
omitted).  “[W]hether conducting review de novo or under a less sweeping standard, we 
‘must disregard all errors and defects that do not affect any party’s substantial rights.’”  
Lore v. City of Syracuse, 670 F.3d 127, 150 (2d Cir. 2012) (quoting Fed. R. Civ. P. 61).  “A 
substantial right is not implicated if there is no likelihood that the error or defect 
affected the outcome of the case.”  Id.  We assume the parties’ familiarity with the facts 
and record below, which we reference only as necessary to explain our decision. 


                                             4
at OFG’s conferences was material, it argues that the error led the District Court 

incorrectly to find that OFG’s products were not proximate to Opalesque’s.  But 

as we next conclude in analyzing OFG’s argument that the District Court erred in 

its Polaroid analysis, the record supports the District Court’s finding of minimal 

proximity between the products regardless of whether OFGʹs conferences offered 

professional credits. 

      OFG argues that the District Court clearly erred in its separate 

determinations regarding each of the eight Polaroid factors, particularly “the 

proximity of services and marks and the evidence of actual confusion as 

embodied in the survey results.”  Appellant’s Br. 16.  On the issue of proximity, 

the District Court found that the parties offered different services solely because 

OFG’s “principal service” was “organizing and producing networking 

conferences of several days’ duration at resorts,” whereas Opalesque’s “principal 

services” were “online newsletters and brief online webinars sans networking.”  

Special App’x 44–45 (emphasis omitted).  In our view, the District Court placed 

too much emphasis on that fact.  It is true that the parties’ principal services 

differ, and that Opalesque’s allegedly infringing educational events amounted to 

a small, short‐lived business.  But, although the proportion of a defendant’s 




                                          5
product line that allegedly infringes the plaintiff’s products may be relevant to a 

court’s proximity analysis, see, e.g., Nikon Inc. v. Ikon Corp., 987 F.2d 91, 95 (2d Cir. 

1993), the fact that Opalesque’s allegedly infringing products are not its 

“principal service” cannot, on its own, establish a lack of proximity.  To the 

extent that the District Court’s decision suggests otherwise, we disagree. 

       Nevertheless, additional evidence in the record supports the District 

Court’s conclusion that the parties’ products differed substantially.  Regarding 

the Global Alpha Forum—the allegedly infringing product that most closely 

resembled OFG’s conferences—the District Court found (not erroneously) that 

Opalesque served as a media partner rather than a conference producer, which 

distinguishes its service from OFG’s.2  As for the Yale Club workshops and 


2      OFG argues that regardless of what Opalesque ultimately did at the conference, 
it presented itself as a conference organizer in the eventʹs brochure.  In OFGʹs view, the 
District Court’s proximity analysis, which focused largely on what Opalesque 
objectively did at the conference, improperly dismissed the effect of this brochure on 
the consumer population.  It is true that how a party sells its product—not simply the 
objective nature of that product—is indeed relevant when assessing the likelihood of 
confusion in general, and the proximity of products in particular.  Here, however, the 
record supports the determination that the brochure would not lead consumers to 
believe Opalesque was organizing the conference.  The District Court emphasized the 
fact that “[t]he brochure itself reflects [the] reality [that Opalesque was just a media 
sponsor].  Immediately following the ‘Hosted By’ heading and the two logos, the 
brochure readers were instructed: ‘For questions or to register by phone, please call the 
Connecticut Hedge Fund Association . . . .’”  Special App’x 30.  Given the District 
Court’s non‐erroneous finding that consumers of these conferences were highly 
sophisticated and understood the distinction between organizers and media partners, it 


                                            6
webinars, those events differed from OFG’s conferences in several significant 

respects, regardless of whether OFG offered professional continuing education 

credits.  The workshops and webinars had notably shorter durations and smaller 

sizes, took place at non‐resort locations, and lacked sponsors and media partners.  

In light of these distinctions, we conclude that the District Court’s finding of 

minimal proximity between the parties’ products was not clearly erroneous. 

       We also conclude that the District Courtʹs separate determinations 

regarding the remaining Polaroid factors were not clearly erroneous.  OFG does 

not dispute the courtʹs basic findings regarding three of the factors—the strength 

of the plaintiffʹs mark, the similarity of the two marks, and the quality of 

defendantsʹ products—and we conclude that those findings were not clearly 

erroneous.3  OFG does, however, contest the courtʹs findings that the final four 


was not clear error for the District Court to determine, even in light of the brochure, that 
the Defendants acted as a media partner for the Global Alpha Conference and were 
likely perceived as such. 
3      OFG argues that the District Court clearly erred in “not finding (indeed, not even 
discussing) that OFG had established a common law mark in the word OPAL.”  
Appellant’s Br. 16.  We find that this silence, insofar as it was error, did not affect the 
outcome of the case.  Recognition of the mark “Opal” would have been relevant to only 
two of the Polaroid factors:  the strength of the mark and the similarity of the two marks.  
But both of those factors already favored OFG in the District Courtʹs analysis:  The court 
found that OFG could ʺjustly proclaim the strength of its mark,ʺ Special App’x 46 
(emphasis omitted), and that the similarity of its mark to the defendantsʹ mark was 
ʺcertainly apparent,ʺ id. at 47.  Consideration of the mark ʺOpalʺ might have further 
bolstered those conclusions, but it would not have substantively altered the courtʹs 


                                             7
factors—consumer sophistication, actual confusion, the plaintiffʹs likelihood of 

bridging the gap, and the defendantʹs good faith—favored the Defendants.  In 

our view, none of those findings was clearly erroneous, either.  Evidence in the 

record suggests that the consumers in question were indeed sophisticated, and 

OFG offered little evidence that consumers were actually confused,4 that it 



Polaroid analysis in OFGʹs favor.  Any error by the District Court on this issue, therefore, 
was not prejudicial. 
4       OFG argues as to actual confusion that the District Court misinterpreted OFG’s 
examination of the expert who prepared the survey, an error that, in concert with 
others, rendered the District Court’s ultimate determination that OFG had not 
presented sufficient evidence of actual confusion clearly erroneous.  We disagree that 
this ultimate determination was clear error.  The District Court stated that “counsel’s 
examination got [the expert] to acknowledge that his calculations did not include, as a 
form of brand confusion, the answer made by 3.9% of the respondents that Opal 
Financial Group and Opalesque are ‘one and the same company.’”  Special App’x 40.  In 
fact, the record makes clear that counsel for OFG solicited from the expert an 
acknowledgement that the expert’s calculations had failed to include the answer made 
by 13.7% of the respondents that OFG and Opalesque “are jointly owned by a larger 
company.”  Joint App’x 183, 765.   
        OFG is right that the District Court erred in this respect, and that there is an 
important distinction between 3.9% and 17.6% (i.e., the actual total number of 
respondents who showed some confusion on the survey, properly understood).  
Nevertheless, it is not right that the District Court’s ultimate conclusion—that “it cannot 
be said that this market research survey furnishes evidence of actual confusion”—was 
erroneous.  Special App’x 40.  As an initial matter, the 17.6% figure carries a margin of 
error of plus or minus 10 percentage points, Joint App’x 758, which supports the 
District Court’s ultimate decision to accord little or no weight to its findings.  See 
Borinquen Biscuit Corp. v. M.V. Trading Corp., 443 F.3d 112, 120 n.6 (1st Cir. 2006) 
(concluding that an expert report’s “small sample size and large margin of error 
combined to cast considerable doubt on its statistical integrity”); Alltel Corp. v. Actel 
Integrated Commc’ns, Inc., 42 F. Supp. 2d 1265, 1269, 1273 (S.D. Ala. 1999) (holding that 
an expert report was of “little evidentiary value” because “[t]he sample was too small” 
and “the margin of error” of “plus or minus 14%” was “too large”); Pebble Beach Co. v. 


                                             8
planned to bridge the gap and compete with Opalesqueʹs distinct types of 

educational events, or that Opalesque either adopted or used its mark in bad 

faith. 

          OFG argues further that the District Court improperly balanced its 

determinations regarding each Polaroid factor to conclude that there was no 

likelihood of confusion.  We disagree.  The District Court did accord special 

weight to actual confusion, the proximity of the products, and consumer 

sophistication, but it also considered the remaining factors.  That approach was 

sound in the circumstances of this case, as was the courtʹs ultimate conclusion 

that OFG “failed to sustain its burden of proving that a likelihood of consumer 

confusion exists with respect to the trademarks used by the parties.”  Special 

App’x 47–48.  Although the trial may not have been perfectly executed in every 

respect, perfection is not the standard.  The District Court’s alleged errors do 


Laub Am. Corp., No. C‐84‐20125 (RPA) (SJ), 1985 WL 5584, at *22 (N.D. Cal. Dec. 27, 
1985) (“A seven percent (7%) margin of error as against a 7.8% response rate leaves 
virtually nothing on which the court could rely to find likelihood of confusion.”).   
        Even putting aside this and various other flaws in the survey, the survey stated 
in its executive summary that “[t]op‐of‐mind awareness of Opal Financial Group and 
Opalesque is extremely low” and thus “[i]t is impossible to conclude that brand 
confusion exists where awareness is extremely low.”  Joint App’x 759.  Opalesque’s 
counsel highlighted this point in his cross examination.  Joint App’x 188.  The expert 
never disclaimed this finding on the stand.  As such, neither the survey nor any 
appreciable additional evidence presented at trial by OFG rendered the District Court’s 
ultimate conclusion as to actual confusion clearly erroneous. 


                                            9
not—either separately or collectively—cast any serious doubt on its ultimate 

holding.  Rather than claiming that the District Court erroneously ignored or 

misinterpreted its evidence, most of OFG’s arguments on appeal challenge the 

admission or probative value of Opalesque’s evidence—but OFG instigated the 

lawsuit and had the burden of proving its claim.  None of the alleged errors 

overcomes the fact that OFG simply failed to provide sufficient evidence to show 

that “there is any likelihood that an appreciable number of ordinarily prudent 

purchasers are likely to be misled, or indeed simply confused, as to the source of 

the goods in question.”  Mushroom Makers, 580 F.2d at 47. 

      We have considered all of OFG’s remaining arguments and find them to be 

without merit.  For the foregoing reasons, we AFFIRM the judgment of the 

District Court. 

                                      FOR THE COURT: 
                                      Catherine O’Hagan Wolfe, Clerk 
 
                                        




                                           10